Citation Nr: 1122746	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  09-13 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 10 percent for posttraumatic chronic lateral epicondylitis of the left elbow.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel

INTRODUCTION

The Veteran had active military service from April 1964 to January 1967.  He is the recipient of the Combat Infantryman Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In support of his claim, the Veteran and his spouse testified before the undersigned Acting Veterans Law Judge sitting at the RO in November 2009.  A transcript of the hearing is associated with the claims file.  After the hearing, the Veteran was given 60 days to submit additional evidence.  See 38 C.F.R. § 20.709 (2010).  On the day of the hearing, he submitted a waiver form in anticipation of any future evidence he might submit.  However, 60 days have passed, yet the Veteran has not submitted any additional evidence of record.  

In any event, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

First, a current VA examination is warranted in order to address the current nature and severity of the Veteran's service-connected left elbow disability.  In this regard, he was last afforded a VA examination in March 2008, over three years ago.  The Veteran stated in his April 2009 Substantive Appeal that his left elbow disability has worsened since that time.  Moreover, the March 2008 VA examination report did not consider other possible impairment due to his left elbow disability, to include nerve impairment, as well as impairment to the following joints: the left shoulder and upper arm, the left wrist, and the left hand and fingers.  An examination report must contain sufficient detail in order to be considered fully adequate for rating purposes.  See 38 C.F.R. § 4.2.  Therefore, VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent, and severity of his left elbow disability.  See 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.327(a).  See also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Second, a remand is required to secure additional VA treatment records.  In this regard, the Board notes that the Veteran's VA treatment records on file only date to January 2003, over eight years ago.  In fact, the Veteran recently stated in his April 2009 Substantive Appeal that he has received additional VA treatment in December 2008 and February 2009 for his left elbow at the VA Medical Center (VAMC) in Fayetteville, Arkansas.  In addition, he also stated at the hearing that he received additional VA treatment at the VA Community Based Outpatient Clinic (CBOC) in Fort Smith, Arkansas.  See November 2009 hearing testimony at page 5.  The claims folder also contains an X-ray report from the VAMC in Little Rock, Arkansas, associated with his March 2008 VA examination.  In any event, all of his outstanding VA records should be obtained.  VA's duty to assist includes obtaining records of relevant VA medical treatment identified by the Veteran.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive, if not actual, knowledge of evidence generated by VA).  

Accordingly, the case is REMANDED for the following action:

1. Obtain the records of any medical treatment dated from January 2003 to the present for the Veteran's left elbow from the VAMCs in Fayetteville, Arkansas, and Little Rock, Arkansas, to include the VA CBOC in Fort Smith, Arkansas.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. After securing the above VA treatment records, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his left elbow disability.  The examination should include any diagnostic testing or evaluation deemed necessary.  The claims folder must be made available for review for the examination and the examination report must state whether such review was accomplished. 

The examiner should discuss all impairments associated with the Veteran's left elbow disability, including ranges of motion and functional impairment due to factors such as more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, pain on pressure or manipulation, and muscle spasm.  The examiner should also specify any additional range-of-motion loss due to any of the above factors.  See 38 C.F.R. §§ 4.40, 4.45, 4.59;  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The examiner should also discuss the extent to which the Veteran's service-connected left elbow disability affects his employment.  

The examiner must also indicate whether the Veteran's left elbow disability causes additional impairment to the following joints: the left shoulder and upper arm, the left wrist, and the left hand and fingers and, if so, the nature and extent of any impairment.  The examiner should further indicate whether there is any nerve impairment or neurological abnormality associated with the Veteran's service-connected left elbow disability and, if so, the nature and extent of any impairment.

In assessing the Veteran's left elbow disability, the examiner should take into consideration all of the evidence of record, to include the lay statements submitted on behalf of the Veteran.  A rationale should accompany an opinion offered. 

3. Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the requested VA examination to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


